             Case 1:21-cv-10197 Document 1 Filed 02/05/21 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS




Glen Skalubinski, individually and on behalf
of all others similarly situated,
                                     Plaintiff,
                                                                Class Action Complaint
                            V.
                                                                  C.A. NO. ___________
Starbucks Coffee Company,
                                     Defendant.


              Glen Skalubinski (hereafter also referred to as "Plaintiff") alleges, based upon

personal knowledge related to himself, and upon information and belief, obtained in part from an

investigation conducted by his attorneys, as to all other matters, as follows:

                                           INTRODUCTION

     1.       Plaintiff brings this putative class action lawsuit, on behalf of himself and a class of

similarly situated individuals (hereafter also referred to as "Class"), against Starbucks Coffee

Company (hereafter also referred to as "Starbucks" or "Defendant").

     2.       Plaintiff seeks to remedy Defendant's deceptive labeling, marketing, and sale of its

"Vanilla With Other Natural Flavors Starbucks Frappuccino Chilled Coffee Drink" (hereafter also

referred to as "Product")

     3.       Defendant has misled Plaintiff and reasonable consumers to believe the Product

contains vanilla as the ingredient that provides for the Product's characterizing vanilla flavor.

     4.       In reality, the Product contains "natural flavor," not vanilla, as the ingredient that

provides for the Product's characterizing vanilla flavor.
                                                    1
              Case 1:21-cv-10197 Document 1 Filed 02/05/21 Page 2 of 15




     5.        Plaintiff seeks damages, injunctive relief, and a jury trial for Defendant's deceptive

and misleading actions that have unjustly enriched the Defendant.

                                                PARTIES

     6.        Plaintiff is currently, and has been throughout the Class Period, a resident of Rhode

Island who purchased the Product from the Hannaford Supermarket located at 158 North Main

Street, Uxbridge, Massachusetts. During the Class Period, Plaintiff purchased Defendant's Product

on occasions based on the representation and reasonable belief that the Product contained vanilla

as an ingredient.

     7.        Defendant is a State of Washington Company with its principal place of business in

Seattle, Washington.

                                    JURISDICTION AND VENUE

     8.        Jurisdiction of this Court is proper under 28 U.S.C. §1332(d)(2).           Diversity

jurisdiction exists as Defendant is a Delaware limited liability company with a principal place of

business in the State of Washington and Plaintiff is a resident of Rhode Island. The amount in

controversy exceeds $5,000,000 for Plaintiff and the Class, exclusive of interest and costs, reaped

by Defendant from their transactions with Plaintiff and the Class, as a direct and proximate result

of the wrongful conduct alleged herein, and by the injunctive and equitable relief sought.

     9.        Jurisdiction is proper according to the Class Action Fairness Act of 2005 (hereafter

also referred to as "CAFA"). 28 U.S.C. § 1332(d)(2).

     10.       Venue is proper within this judicial district under 28 U.S.C. § 1391 because a

substantial portion of the underlying transactions and events complained of herein occurred in this

judicial district.




                                                    2
             Case 1:21-cv-10197 Document 1 Filed 02/05/21 Page 3 of 15




                                      SUMMARY OF THE CASE

     11.      Plaintiff and the Class purchased Defendant's Product on the reasonable, but the

mistaken, belief that the Product contained vanilla as an ingredient.

     12.      The Product's front label prominently and conspicuously displays the words "Vanilla

With Other Natural Flavors.”

     13.      The prominent and conspicuous display of the word “Vanilla” on the Product's front

label misleads reasonable consumer to believe that the Product contains vanilla as the Product's

characterizing ingredient that delivers the Product's promised characterizing vanilla flavor.

     14.      Instead, the Product is flavored with "natural flavor" that provides for the Product's

characterizing vanilla flavor.

     15.      Defendant deceives Plaintiff and the Class into believing that its Product contains

vanilla as its characterizing ingredient.

     16.      Defendant's labeling of its Product as if it contains vanilla as an ingredient, without

reference to any wording that would inform reasonable consumers that the Product does not

contain vanilla as an ingredient is deceptive, misleading, and unjust.

    17.       Defendant intends that consumers rely upon the Product's front label, and reasonable

consumers do, in fact, rely on the Product's front label to honestly state the nature of its ingredients.

     18.      Defendant's deception flows from the fact that the Product does not disclose, on the

Product's front label, that the Product is a vanilla-flavored product that does not contain vanilla as

an ingredient.

    19.       Since the Product does not disclose that vanilla is a flavor and not an ingredient, the

Product's labeling is not in compliance with federal food labeling laws and regulations and the

substantially identical Massachusetts food labeling laws and regulations.

                                                      3
             Case 1:21-cv-10197 Document 1 Filed 02/05/21 Page 4 of 15




    20.       Substantially identical Federal and Massachusetts laws deem a food product

"misbranded" if "its labeling is false or misleading in any particular." (See 21 U.S.C. § 343(a) and

Massachusetts MGL ch. 94 § 187.)

    21.       Any food product that is expected to contain its characterizing ingredient but does

not, and instead is flavored, must disclose that fact to consumers on the Product's front label.

Failure to do so misleads reasonable consumers into believing they are purchasing a food product

with qualities it does not have and is in clear violation of the law.

    22.       Defendant's actions in its representations and omissions relating to vanilla as an

ingredient in its ”Vanilla With Other Natural Flavors Starbucks Frappuccino Chilled Coffee

Drink” are deceptive, misleading, and provide the basis for an unjust enrichment claim.



                                          PRODUCT LABEL

    23.       See Exhibit “A” for an image of the Product's front label and a listing of the

ingredients depicted on the label located on the Product's backside on its ingredient list.



                                            INGREDIENTS

       FEDERAL AND STATE STATUTORY AND REGULATORY FOOD LABELING
                            FRAMEWORK

                     Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq.

     24.      The federal "Food, Drug, and Cosmetic Act," codified at 21 U.S.C. § 301 et. seq.,

(hereafter also referred to as "FDCA"), is a federal statute that comprehensively but not exclusively

regulates the sale of food products to the consuming public.




                                                     4
             Case 1:21-cv-10197 Document 1 Filed 02/05/21 Page 5 of 15




     25.      The FDCA deems food "misbranded" if its labeling is "false or misleading in any

particular. (See 21 U.S.C. § 343(a)(1))

    26.       The FDCA defines the term "food" to include "articles used for food or drink for

man." (See 21 U.S.C. §§ 321(f))

     27.      Coffee drinks are considered food according to the FDCA's definition of food.

     28.      One of the primary reasons for enacting the FDCA was to prevent misbranding of

food product labeling.

     29.      The FDCA considers a food product misbranded if "any" representation is false or

misleading. It prohibits any statement, design, or device that may deceive or mislead consumers

who are misled by such (See 21 U.S.C. § 393(b)(2)(A))

     31.      The FDA oversees food labeling in the United States through a detailed and

comprehensive regulatory umbrella that includes the FDCA's federal statutes and the FDA's

federal regulations.

    32.       According to the FDA's authority from the FDCA, the FDA has promulgated

comprehensive regulations to implement the FDCA concerning food labeling requirements

(hereafter also referred to as "FDA Regulations"), specifically 21 C.F.R. § 101.1 et seq..

     33.      21 C.F.R. § 101.22(i) contains the specific regulation that applies when a food label

makes a representation about a "primary recognizable flavor(s), by word, vignette, e.g., the

depiction of a fruit, or other means."

    34.       Massachusetts has expressly adopted the federal labeling requirements.

Massachusetts food labeling laws require that all packaged food complies with all labeling

requirements in federal food regulation 21 C.F.R. § 101.22.            (See 105 CMR 590.001;

Massachusetts Food Code § 3-201.11 (Massachusetts requires this "to safeguard public health and

                                                   5
             Case 1:21-cv-10197 Document 1 Filed 02/05/21 Page 6 of 15




provide to consumers food that is safe, unadulterated, and honestly presented."); and

Massachusetts Food Code § 3-601.12("[f]ood shall be offered for human consumption in a way

that does not mislead or misinform the consumer"))

    35.       The information panel on a food product, which is "that part of the label immediately

contiguous and to the right of the principal display panel" per 21 C.F.R. § 101.2(a), must include

a "designation of ingredients" that consists of a listing of the food's ingredients "by common or

usual name in descending order of predominance" per 21 C.F.R. § 101.4(a)(1).

    36.       The      FDCA prohibits the misbranding of any food. (See 21 U.S.C. §331(b))

Generally, a food is "misbranded" if, among other things, its labeling is false or misleading." 21

U.S.C. § 343. 21 C.F.R. §101.22 (i)specifically provides:

               (i) If the label, labeling, or advertising of a food makes any direct or
          indirect representations with respect to the primary recognizable flavor(s),
          by word, vignette, e.g., depiction of a fruit, or other means, or if for any
          other reason the manufacturer or distributor of a food wishes to designate
          the type of flavor in the food other than through the statement of
          ingredients, such flavor shall be considered the characterizing flavor and
          shall be declared in the following way:

              (1)(i) If the food is one that is commonly expected to contain a
          characterizing food ingredient, e.g., strawberries in "strawberry
          shortcake," and the food contains natural flavor derived from such
          ingredient and an amount of characterizing ingredient insufficient to
          independently characterize the food, or the food contains no such
          ingredient, the name of the characterizing flavor may be immediately
          preceded by the word "natural" and shall be immediately followed by the
          word "flavored" in letters not less than one-half the height of the letters in
          the name of the characterizing flavor, e.g., "natural strawberry flavored
          shortcake," or "strawberry flavored shortcake."


    37.       The Product sold by Defendant is characterized as vanilla coffee drink. It does not

contain vanilla as an ingredient but rather is flavored with “natural flavors.” Therefore, by law,




                                                      6
             Case 1:21-cv-10197 Document 1 Filed 02/05/21 Page 7 of 15




Defendant must disclose that the Product is flavored on the Product's front label. Defendant has

failed to make such a disclosure and therefore is not in compliance with the law.



     FEDERAL AND MASSACHUSETTS FOOD LABELING LAWS ARE IDENTICAL

    38.       Plaintiff does not plead, and therefore disclaims, causes of action under the FDCA,

and regulations promulgated thereunder by the FDA. Plaintiffs rely on the FDCA and FDA

regulations only to the extent such laws and regulations have been separately enacted as state laws

or regulations or provide a predicate basis of liability under state law.

    39.       Massachusetts law provides that a food is considered misbranded if the food label is

false or misleading in any particular, and further incorporates by reference the federal food labeling

laws and regulations.

    40.       Massachusetts Law mirrors the FDCA and the FDA Regulations. As a result,

Massachusetts food labeling laws and regulations are substantively identical to the federal food

labeling laws and regulations.

    41.       Plaintiff is not alleging causes of action under the FDCA and FDA Regulations.

Plaintiff relies on the FDCA and the FDA Regulations only to the extent that the FDCA and the

FDA Regulations have been independently and separately enacted as state food labeling laws and

regulations, and further provide a basis of liability under Massachusetts Law.

    42.       Plaintiff is not suing because Defendant's conduct violates the FDCA and the FDA

Regulations. Instead, Plaintiff is suing for Defendant's conduct that is not in compliance with the

FDCA and the FDA Regulations. Therefore, Defendant's conduct violates Massachusetts Law and

provides the basis for Plaintiff's unjust enrichment claim.




                                                     7
             Case 1:21-cv-10197 Document 1 Filed 02/05/21 Page 8 of 15




       43.   Since federal and Massachusetts food labeling laws and regulations identically

prohibit misbranded food products, federal food labeling laws and regulations do not preempt

Massachusetts food labeling laws and regulations.



                                 INGREDIENT VERSUS FLAVOR

       44.   Some oil, protein, essence, or other extraction of the vanilla bean may have been

used to create the Product's natural flavor. However, that natural flavor does not consist of vanilla

as an ingredient as a reasonable consumer would understand. Instead, the scientists who created

the Product's natural flavor would have isolated proteins from the cells of the vanilla ingredient or

extracted oils or essences from the vanilla ingredient. However, because those isolated compounds

may not taste like vanilla, the scientist would have combined those extractions with any other

extractions from other plants and animals to create a flavoring substance that tastes like vanilla.

(See           https://www.scientificamerican.com/article/what-is-the-difference-be-2002-07-29/

(describing the process for creating natural flavors Last accessed January 28, 2021))

       45.   Properly indicating that the Product is flavored is not only a legal requirement, but it

is a material term on which a reasonable consumer rely.



                                    COMPETITOR PRODUCTS

       46.   See Exhibit “B” for an image of a vanilla coffee drink labeled as “1850” that displays

the wording "VANILLA FLAVORED WITH OTHER NATURAL FLAVORS” on its front label

and the words "NATURAL FLAVORS" on its ingredient list.

       47.   The 1850 Product is like Starbucks’ Product, a product that displays the words

"Natural Flavors" on its ingredient list and, therefore, is flavored with natural flavors. However,

                                                    8
              Case 1:21-cv-10197 Document 1 Filed 02/05/21 Page 9 of 15




unlike Starbucks’ Product, the 1850 product indicates, on its front label, that it is "Vanilla Flavored

with Other Natural Flavors,” and therefore, it is not misbranded.

        48.   See Exhibit “C” for an image of a vanilla coffee drink labeled as “Victor Allen’s

Coffee” that displays the wording "VANILLA NATURALLY FLAVORED WITH OTHER

NATURAL FLAVORS” on its front label and the words "NATURAL FLAVOR" on its ingredient

list.

        49.   The Victor Allen’s Coffee is like Starbucks’ Product, a product that displays the

words "NATURAL FLAVOR" on its ingredient list and, therefore, is flavored with natural flavors.

However, unlike Starbucks’ Product, Victor Allen’s Coffee product indicates, on its front label,

that it is "VANILLA NATURALLY FLAVORED WITH OTHER NATURAL FLAVORS,” and

therefore, it is not misbranded.

        50.   See Exhibit “D” for an image of a vanilla coffee drink labeled as “MAX MAXWELL

HOUSE” that displays the wording "VANILLA NATURAL FLAVOR WITH OTHER

NATURAL FLAVORS” on its front label and the words "NATURAL FLAVOR" on its ingredient

list.

        51.   The “MAX MAXWELL HOUSE” coffee is like Starbucks’ Product, a product that

displays the words "NATURAL FLAVOR" on its ingredient list and, therefore, is flavored with

natural flavors. However, unlike Starbucks’ Product, Victor Allen’s Coffee product indicates, on

its front label, that it is "VANILLA NATURALLY FLAVORED WITH OTHER NATURAL

FLAVORS,” and therefore, it is not misbranded.

        52.   See Exhibit “E” for an image of a vanilla coffee drink labeled as “High Brew” that

displays the wording " VANILLA NATURAL FLAVOR” on its front label and the words "Natural

Flavors" on its ingredient list.

                                                     9
            Case 1:21-cv-10197 Document 1 Filed 02/05/21 Page 10 of 15




    53.       The High Brew product is like Starbucks’ Product, a product that displays the words

"NATURAL FLAVOR" on its ingredient list and, therefore, is flavored with natural flavor.

However, unlike Starbucks’ Product, the High Brew product indicates, on its front label, that it is

"VANILLA NATURAL FLAVOR,” and therefore, it is not misbranded.

    54.       See Exhibit “F” for an image of a vanilla coffee drink labeled as “SUPER COFFEE”

that displays the wording " VANILLA NATURALLY FLAVORED WITH OTHER NATURAL

FLAVORS” on its front label and the words "Natural Flavor" on its ingredient list.

    55.       The SUPER COFFEE product is like Starbucks’ Product, a product that displays the

words "NATURAL FLAVOR" on its ingredient list and, therefore, is flavored with natural flavor.

However, unlike Starbucks’ Product, the SUPER COFFEE product indicates, on its front label,

that it is "VANILLA NATURALLY FLAVORED WITH OTHER NATURAL FLAVORS,” and

therefore, it is not misbranded.

    58        See Exhibit “G” for an image of a vanilla coffee drink labeled as “BULLETPROOF”

that displays the wording " VANILLA FLAVORED WITH OTHER NATURAL FLAVORS” on

its front label and the words "Natural Flavors" on its ingredient list.

    59.       The BULLETPROOF product is like Starbucks’ Product, a product that displays the

words "NATURAL FLAVORs" on its ingredient list and, therefore, is flavored with natural flavor.

However, unlike Starbucks’ Product, the BULLETPROOF product indicates, on its front label,

that it is "VANILLA FLAVORED WITH OTHER NATURAL FLAVORS,” and therefore, it is

not misbranded.

    62.       See Exhibit “H” for an image of a vanilla coffee drink labeled as “WIDE AWAKE

COFFEE” that displays the wording " VANILLA NATURALLY FLAVORED WITH OTHER




                                                    10
             Case 1:21-cv-10197 Document 1 Filed 02/05/21 Page 11 of 15




NATURAL FLAVORS” on its front label and the words "NATURAL FLAVORS” on its

ingredient list.

    63.       The Wide Awake Coffee product is like Starbucks’ Product, a product that displays

the words "NATURAL FLAVORS" on its ingredient list and, therefore, is flavored with natural

flavor. However, unlike Starbucks’ Product, the Bulletproof product indicates, on its front label,

that it is "VANILLA NATURALLY FLAVORED WITH OTHER NATURAL FLAVORS,” and

therefore, it is not misbranded.

    66.       See Exhibit “I” for an image of a vanilla coffee drink labeled as “tase of inspirations”

that displays the wording "NATURALLY FLAVORED WITH OTHER NATURAL FLAVORS”

on its front label and the words "NATURAL FLAVORS” on its ingredient list.

    67.       The “taste of inspirations” product is, like Starbucks’ Product, a product that displays

the words "Natural Flavor" on its ingredient list and, therefore, is flavored with natural flavor.

However, unlike Starbucks’ Product, the “taste of inspirations” product indicates, on its front label,

that it is "NATURALLY FLAVORED WITH OTHER NATURAL FLAVORS,” and therefore, it

is not misbranded.




                                   CLASS ACTION ALLEGATIONS

    53.       Plaintiff brings this action on behalf of himself and on behalf of all other individual

consumers who purchased Defendant's Product in Massachusetts. The Class Period is limited to

the statute of limitations applicable to the cause of action. Plaintiff brings this class action lawsuit

pursuant to Federal Rule of Civil Procedure 23(a), and 23(b)(1), 23(b)(2) and 23(b)(3). Excluded




                                                     11
            Case 1:21-cv-10197 Document 1 Filed 02/05/21 Page 12 of 15




from the Class are Defendants and its employees, principals, affiliated entities, legal

representatives, successors, and assigns.

    54.       Upon information and belief, thousands of Class members are geographically

dispersed throughout Massachusetts. Therefore, individual joinder of all members of the Class

would be impracticable.

    55.       Common questions of law or fact exist as to all members of the Class. These

questions predominate over the questions affecting only individual class members. These common

legal or factual questions include: (1) whether Defendant's labeling of its Product is likely to

deceive class members; (2) whether Defendant's representations are unlawful; and (3) the

appropriate measure of damages and restitution.

    56.       Plaintiff's claims are typical of the Class's claims in that Plaintiff was a consumer

who purchased Defendant's Product in Massachusetts that was characterized by a specific

ingredient yet did not contain that ingredient. Instead, it was flavored – a fact that was not

disclosed on the Product's front label. Therefore, Plaintiff is no different in any relevant respect

from any other Class member, and the relief sought is common to the Class.

    57.       Plaintiff is an adequate representative of the Class because his interests do not

conflict with the Class members' interests he seeks to represent. He has retained counsel competent

and experienced in conducting complex class action litigation. Plaintiff and his counsel will

adequately protect the interests of the Class.

    58.       A class action is superior to other available means for the fair and efficient

adjudication of this dispute. The damages suffered by each individual Class member likely will

be relatively small, especially given the relatively small cost of the food products at issue and the

burden and expense of individual prosecution of the complex litigation necessitated by Defendant's

                                                   12
            Case 1:21-cv-10197 Document 1 Filed 02/05/21 Page 13 of 15




conduct. Thus, it would be virtually impossible for Class members individually to effectively

redress the wrongs done to them.

    59.       Moreover, even if Class members could afford individual actions, it would still not

be preferable to classwide litigation. Individualized actions present the potential for inconsistent

or contradictory judgments. By contrast, a class action presents far fewer management difficulties

and provides the benefits of single adjudication, economies of scale, and comprehensive

supervision by a single court.

    60.       In the alternative, the Class may be certified because Defendant has acted or refused

to act on grounds generally applicable to the Class, thereby making appropriate preliminary and

final equitable relief for the Class.


                                               COUNT I
                                          (Unjust Enrichment)

    61.       Plaintiff alleges and incorporates by reference the allegations in all of this

Complaint's preceding paragraphs as though fully set forth therein.

    62.       As a direct and proximate result of Defendant's misconduct as set forth above,

Defendant has been unjustly enriched. Expressly, by its misconduct described herein, Defendant

has accepted a benefit in the form of monies paid by Plaintiff and the Class. The Defendant had

an appreciation or knowledge of the benefit conferred on it by Plaintiff and the Class.

    63.       It would be inequitable for Defendant to retain the profits, benefits, compensation,

consideration, and other monies obtained by and from its wrongful conduct in promoting,

marketing, distributing, and selling the Product. On behalf of himself and all others similarly

situated, Plaintiff seeks restitution from Defendant an order of this Court proportionally disgorging




                                                   13
           Case 1:21-cv-10197 Document 1 Filed 02/05/21 Page 14 of 15




all profits, benefits, compensation, consideration, and other monies obtained by Defendant from

its wrongful conduct.

                                         Jury Demand

                              The Plaintiff request a trial by jury.



    WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for judgment as follows:

              a. A trial by jury;
              b. Certification of the Class under Federal Rule of Civil Procedure 23

                  and appointment of Plaintiff as representative of the Class and his

                  counsel as Class Counsel;

              c. Actual damages;

              d. Restitution and disgorgement of Defendant's revenues or profits to

                  Plaintiff and the members of the proposed Class as permitted by

                  applicable law;

              e. Statutory pre-judgment and post-judgment interest on any amounts;

              f. Payment of reasonable attorneys' fees and recoverable litigation

                  expenses as may be allowable under applicable law; and

              g. Such other relief as the Court may deem just and proper.

    Dated: February 4, 2021

                                              /s/ John T. Longo
                                              John T. Longo, Esq. MA BBO 632387
                                              Law Office of John T. Longo
                                              177 Huntington Avenue, 17th Fl, Suite 5
                                              Boston, MA 02115
                                              Tel: (617) 863-7550
                                              jtlongo@jtlongolaw.com

                                              Peter N. Wasylyk (RI Bar No. 3351)
                                              Law Offices of Peter N. Wasylyk
                                                  14
Case 1:21-cv-10197 Document 1 Filed 02/05/21 Page 15 of 15




                          1307 Chalkstone Avenue
                          Providence, RI 02908
                          Tel: (401) 831-7730
                          Fax (401) 861-6064
                          Email: pnwlaw@aol.com
                          (Pending Pro Hac Vice Motion)




                              15
